              Case 2:19-cr-00165-MCE Document 60 Filed 08/31/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0165 MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   DEZMAIGHNE MCCLAIN,                                 DATE: August 26, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              BACKGROUND

18          This case is set for status conference on August 26, 2021. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California “until further
20 notice.” Under General Order 618, a judge “may exercise his or her authority to continue matters,

21 excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611 issued

22 on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.”

23 General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case

24 exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the request of

25 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will

26 impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous

27 General Orders were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00165-MCE Document 60 Filed 08/31/21 Page 2 of 5


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00165-MCE Document 60 Filed 08/31/21 Page 3 of 5


 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          Although the Court has begun to schedule jury trials, only two criminal jury trials have

 8 concluded, and Sacramento remains in an area of “substantial spread,” as cases rise due to the

 9 prevalence of the delta variant. Moreover, even though trials have begun, they are not proceeding at

10 their normal pace, as precautions are taken to limit the number of trials occurring in the building at any

11 one time (e.g., the Clerk’s proposed plan is to hold only one trial per floor at a time).

12          In light of the foregoing, this Court should consider the following case-specific facts in finding

13 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

14 (Local Code T4). If continued, this Court should designate a new date for the status conference. United

15 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

16 “specifically limited in time”).

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.       By previous order, this matter was set for the status conference on August 26, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until

22 September 9, 2021, and to exclude time between August 26, 2021, and September 9, 2021, under

23 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes investigative reports and related documents, electronic recordings, physical evidence,

27          and other items obtained during the investigation. All of this discovery has been either produced

28          directly to counsel and/or made available for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00165-MCE Document 60 Filed 08/31/21 Page 4 of 5


 1               b)      Counsel for defendant desires additional time to consult with his client, to review

 2        the current charges, to conduct investigation and research related to the charges, to prepare

 3        potential pretrial motions and to otherwise prepare for trial if necessary.

 4               c)      Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny him the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      In addition to the public health concerns cited by the General Orders and

 9        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

10        this case because the defendant has not invoked speedy trial rights and does not appear to belong

11        to a population that is particularly vulnerable to the coronavirus (and even if he did, the Jail is

12        offering vaccinations to all inmates).

13               f)      As noted, the Court has begun to schedule a limited number of trials with several

14        precautions designed to protect trial participants from possible infection with the coronavirus.

15        For example, the Court plans to hold only one trial per floor at one time, thus limiting the

16        number of trials that can be safely scheduled at any given time. Additionally, several judges are

17        conducting voir dire in the ceremonial courtroom (which allows for participants to be seated at

18        greater distances from one another) before moving the trial to smaller courtrooms, thereby

19        limiting the number of trials that can start on the same day in any given week.

20               g)      Based on the above-stated findings, the ends of justice served by continuing the

21        case as requested outweigh the interest of the public and the defendant in a trial within the

22        original date prescribed by the Speedy Trial Act.

23               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24        et seq., within which trial must commence, the time period of August 26, 2021 to September 9,

25        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

26        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

27        of the Court’s finding that the ends of justice served by taking such action outweigh the best

28        interest of the public and the defendant in a speedy trial.

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00165-MCE Document 60 Filed 08/31/21 Page 5 of 5


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: August 25, 2021                                   PHILLIP A. TALBERT
 7                                                             Acting United States Attorney
 8
                                                               /s/ MICHELE BECKWITH
 9                                                             MICHELE BECKWITH
                                                               Assistant United States Attorney
10

11
      Dated: August 25, 2021                                   /s/ Mark Reichel
12                                                             Mark Reichel
13                                                             Counsel for Defendant
                                                               DEZMAIGHNE MCCLAIN
14

15
                                                       ORDER
16
            IT IS SO ORDERED.
17
     Dated: August 30, 2021
18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
